SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1273
KAH 12-01904
PRESENT: SCUDDER, P.J., SMITH, PERADOTTO, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
NORMAN JENKINS, PETITIONER-APPELLANT,

                      V                            MEMORANDUM AND ORDER

RIKERS ISLAND CORRECTIONAL FACILITY WARDEN AND
NEW YORK STATE DIVISION OF PAROLE,
RESPONDENTS-RESPONDENTS.


ERICKSON WEBB SCOLTON & HAJDU, LAKEWOOD (LYLE T. HAJDU OF COUNSEL),
FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment (denominated decision and order) of the
Supreme Court, Orleans County (James P. Punch, A.J.), dated August 9,
2012 in a habeas corpus proceeding. The judgment denied the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: On appeal from a judgment denying his petition for a
writ of habeas corpus, petitioner contends that the actions of the
Parole Board violated his right to due process. While this appeal was
pending, however, petitioner was released to parole supervision, and
thus this appeal has been rendered moot (see People ex rel. Briecke v
New York State Dept. of Corr. Servs., 107 AD3d 1459, 1459; People ex
rel. Moore v Lempke, 101 AD3d 1665, 1665-1666, lv denied 20 NY3d 863).
Although petitioner contends otherwise, the exception to the mootness
doctrine does not apply because, inter alia, the issue he raises on
appeal is not likely to recur (see generally Matter of Hearst Corp. v
Clyne, 50 NY2d 707, 714-715).




Entered:    December 27, 2013                    Frances E. Cafarell
                                                 Clerk of the Court